11 N.Y.3d 914 (2009)
LEEWARD ISLES RESORTS, LIMITED, Respondent,
v.
CHARLES C. HICKOX, Appellant.
Court of Appeals of the State of New York.
Submitted October 27, 2008.
Decided January 20, 2009.
Motion for leave to appeal dismissed upon the ground that the March 2008 Appellate Division order sought to be appealed from does not finally determine the action within the meaning of the Constitution. The April 2008 Supreme Court order disposing of the remaining causes of action, which is the final paper in this action, cannot serve as the final paper pursuant to CPLR 5602(a)(1)(ii) to bring up for review the prior nonfinal Appellate Division order because a motion for leave to appeal from that Supreme Court order would be untimely (see CPLR 5513 [b]).